No. 07-16-00021-CR


Daniel Castro Gallardo, Jr.                 §      From the 100th District Court
 Appellant                                           of Carson County
                                            §
v.                                                 January 16, 2018
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated January 16, 2018, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo